            Case 1:20-cv-01343-CRC Document 1 Filed 05/20/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                          )
 AMERICAN OVERSIGHT,                      )
 1030 15th Street NW, B255                )
 Washington, DC 20005                     )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )             Case No. 20-cv-1343
                                          )
 U.S. DEPARTMENT OF HEALTH                )
 AND HUMAN SERVICES,                      )
 200 Independence Avenue SW               )
 Washington, DC 20201                     )
                                          )
 U.S. DEPARTMENT OF THE TREASURY,         )
 1500 Pennsylvania Avenue NW              )
 Washington, DC 20220                     )
                                          )
 U.S. DEPARTMENT OF STATE,                )
 2201 C Street NW                         )
 Washington, DC 20520                     )
                                          )
 OFFICE OF MANAGEMENT AND BUDGET, )
 725 17th Street NW                       )
 Washington, DC 20503                     )
                                          )
                             Defendants. )

                                        COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Health and Human Services, the U.S. Department of the Treasury, the U.S. Department of State,

and the Office of Management and Budget under the Freedom of Information Act, 5 U.S.C.

§ 552 (FOIA), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking

declaratory and injunctive relief to compel compliance with the requirements of FOIA.




                                               1
            Case 1:20-cv-01343-CRC Document 1 Filed 05/20/20 Page 2 of 9



                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

Defendants from continuing to withhold department or agency records and ordering the

production of department or agency records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

       6.      Defendant U.S. Department of Health and Human Services (HHS) is a department

of the executive branch of the U.S. government headquartered in Washington, D.C., and an

agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HHS has

possession, custody, and control of records that American Oversight seeks.




                                                 2
            Case 1:20-cv-01343-CRC Document 1 Filed 05/20/20 Page 3 of 9



       7.      Defendant U.S. Department of the Treasury (Treasury) is a department of the

executive branch of the U.S. government headquartered in Washington, D.C., and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Treasury has possession,

custody, and control of the records that American Oversight seeks.

       8.      Defendant U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, D.C., and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that Plaintiff seeks.

       9.      Defendant Office of Management and Budget (OMB) is an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1) headquartered in Washington, D.C.

OMB has possession, custody, and control of records that American Oversight seeks.

                                    STATEMENT OF FACTS

                            Meadows Email Communications Requests

       10.     On March 26, 2020, American Oversight submitted a set of FOIA requests to

HHS, Treasury, State, and OMB seeking:

               All email communications (email messages, email attachments,
               complete email chains, calendar invitations, and attachments
               thereto) between (1) the agency officials specified below and
               (2) Rep. Mark Meadows, including any personal email addresses, as
               well as official house.gov email addresses attributed to Rep.
               Meadows, and anyone serving on his staff, including Chief of Staff
               Ben Williamson (ben.williamson@mail.house.gov), Scheduler Kate
               Morgan (kate.morgan@mail.house.gov), or Legislative Director
               Eric Heigis (eric.heigis@mail.house.gov).

       11.     American Oversight requested all responsive records from February 1, 2020, to

the date the search is conducted.

       12.     With respect to HHS, the specified agency officials are as follows:




                                                3
         Case 1:20-cv-01343-CRC Document 1 Filed 05/20/20 Page 4 of 9



                i.   Secretary Alex Azar and anyone communicating on his
                     behalf, such as a scheduler or assistant
               ii.   Anyone serving in the capacity of Chief of Staff or Executive
                     Secretary
              iii.   Anyone serving in the capacity of White House Liaison or
                     White House Advisor, and their deputies
              iv.    Anyone serving in the capacity of Director of Legislative
                     Affairs

      13.    With respect to Treasury, the specified agency officials are as follows:

                i.   Secretary Steven Mnuchin and anyone communicating on
                     his behalf, such as a scheduler or assistant
               ii.   Anyone serving in the capacity of Chief of Staff or Executive
                     Secretary
              iii.   Anyone serving in the capacity of White House Liaison or
                     White House Advisor, and their deputies
              iv.    Anyone serving in the capacity of Director of Legislative
                     Affairs

      14.    With respect to State, the specified agency officials are as follows:

                i.   Secretary Mike Pompeo and anyone communicating on his
                     behalf, such as a scheduler or assistant
               ii.   Anyone serving in the capacity of Chief of Staff or Executive
                     Secretary
              iii.   Anyone serving in the capacity of White House Liaison or
                     White House Advisor, and their deputies
              iv.    Anyone serving in the capacity of Director of Legislative
                     Affairs

      15.    With respect to OMB, the specified agency officials are as follows:

                i.   Acting Director Russell Vought and anyone communicating
                     on his behalf, such as a scheduler or assistant
               ii.   Anyone serving in the capacity of Chief of Staff or Executive
                     Secretary
              iii.   Anyone serving in the capacity of White House Liaison or
                     White House Advisor, and their deputies
              iv.    Anyone serving in the capacity of Director of Legislative
                     Affairs

      16.    By email dated March 27, 2020, OMB acknowledged American Oversight’s

Meadows Email Communications FOIA Request and assigned it tracking number 2020-289.




                                               4
          Case 1:20-cv-01343-CRC Document 1 Filed 05/20/20 Page 5 of 9



       17.     By letter dated March 27, 2020, Treasury acknowledged American Oversight’s

Meadows Email Communications FOIA Request and assigned it tracking number 2020-03-096.

       18.     By letter dated March 30, 2020, HHS acknowledged American Oversight’s

Meadows Email Communications FOIA Request and assigned it tracking number 2020-00798-

FOIA-OS.

       19.     By email dated April 7, 2020, State acknowledged American Oversight’s

Meadows Email Communications FOIA Request and assigned it tracking number F-2020-05081.

       20.     American Oversight has not received any further communications from

Defendants regarding this FOIA request.

                                    Meadows Text Messages Requests

       21.     On March 26, 2020, American Oversight submitted a set of FOIA requests to

HHS, Treasury, State, and OMB seeking:

               All text messages and messages on messaging platforms (such as
               Slack, GChat or Google Hangouts, Lync, Skype, WhatsApp, Twitter
               DMs, or Facebook messages) between (1) the agency officials
               specified below, and (2) Rep. Mark Meadows, including messages
               on any personal devices, as well as official devices attributed to Rep.
               Meadows, and anyone serving on his staff, including Chief of Staff
               Ben Williamson, Scheduler Kate Morgan, or Legislative Director
               Eric Heigis.

       22.     American Oversight requested all responsive records from February 1, 2020, to

the date the search is conducted.

       23.     With respect to HHS, the specified agency officials are as follows:

                 v.   Secretary Alex Azar and anyone communicating on his
                      behalf, such as a scheduler or assistant
                vi.   Anyone serving in the capacity of Chief of Staff or Executive
                      Secretary
               vii.   Anyone serving in the capacity of White House Liaison or
                      White House Advisor, and their deputies




                                                 5
         Case 1:20-cv-01343-CRC Document 1 Filed 05/20/20 Page 6 of 9



             viii.   Anyone serving in the capacity of Director of Legislative
                     Affairs

      24.    With respect to Treasury, the specified agency officials are as follows:

                i.   Secretary Steven Mnuchin and anyone communicating on
                     his behalf, such as a scheduler or assistant
               ii.   Anyone serving in the capacity of Chief of Staff or Executive
                     Secretary
              iii.   Anyone serving in the capacity of White House Liaison or
                     White House Advisor, and their deputies
              iv.    Anyone serving in the capacity of Director of Legislative
                     Affairs

      25.    With respect to State, the specified agency officials are as follows:

                i.   Secretary Mike Pompeo and anyone communicating on his
                     behalf, such as a scheduler or assistant
               ii.   Anyone serving in the capacity of Chief of Staff or Executive
                     Secretary
              iii.   Anyone serving in the capacity of White House Liaison or
                     White House Advisor, and their deputies
              iv.    Anyone serving in the capacity of Director of Legislative
                     Affairs

      26.    With respect to OMB, the specified agency officials are as follows:

               v.    Acting Director Russell Vought and anyone communicating
                     on his behalf, such as a scheduler or assistant
              vi.    Anyone serving in the capacity of Chief of Staff or Executive
                     Secretary
             vii.    Anyone serving in the capacity of White House Liaison or
                     White House Advisor, and their deputies
             viii.   Anyone serving in the capacity of Director of Legislative
                     Affairs

      27.    By letter dated March 27, 2020, Treasury acknowledged American Oversight’s

Meadows Email Communications FOIA Request and assigned it tracking number 2020-03-097.

      28.    By email dated March 27, 2020, OMB acknowledged American Oversight’s

Meadows Email Communications FOIA Request and assigned it tracking number 2020-290.




                                               6
          Case 1:20-cv-01343-CRC Document 1 Filed 05/20/20 Page 7 of 9



        29.    By letter dated March 30, 2020, HHS acknowledged American Oversight’s

Meadows Email Communications FOIA Request and assigned it tracking number 2020-00799-

FOIA-OS.

        30.    By email dated April 7, 2020, State acknowledged American Oversight’s

Meadows Email Communications FOIA Request and assigned it tracking number F-2020-05082.

        31.    American Oversight has not received any further communications from

Defendants regarding this FOIA request.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

        32.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        33.    American Oversight properly requested records within the possession, custody,

and control of Defendants.

        34.    Defendants are agencies subject to FOIA and must therefore make reasonable

efforts to search for requested records.

        35.    Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        36.    Defendants’ failure to conduct adequate searches for responsive records violates

FOIA.

        37.    Plaintiff is therefore entitled to injunctive and declaratory relief requiring

Defendants to promptly make reasonable efforts to search for records responsive to Plaintiff’s

FOIA requests.




                                                  7
             Case 1:20-cv-01343-CRC Document 1 Filed 05/20/20 Page 8 of 9



                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

       38.      Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       39.      Plaintiff properly requested records within the possession, custody, and control of

Defendants.

       40.      Defendants are agencies subject to FOIA and must therefore release in response to

FOIA requests any non-exempt records and provide a lawful reason for withholding any

materials.

       41.      Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA requests.

       42.      Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to segregate exempt information in otherwise non-exempt records responsive

to its FOIA requests.

       43.      Defendants’ failure to provide all non-exempt responsive records violates FOIA.

       44.      Plaintiff is therefore entitled to declaratory and injunctive relief requiring

Defendants to promptly produce all non-exempt records responsive to its FOIA requests and

provide indexes justifying the withholding of any responsive records withheld under claim of

exemption.




                                                   8
         Case 1:20-cv-01343-CRC Document 1 Filed 05/20/20 Page 9 of 9



                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendants to conduct a search reasonably calculated to uncover all records

          responsive to American Oversight’s FOIA requests submitted to Defendants on

          March 26, 2020, and April 7, 2020;

      (2) Order Defendants to produce, within twenty days of the Court’s order, any and all

          non-exempt records responsive to American Oversight’s FOIA requests and Vaughn

          indexes of any responsive records withheld under claim of exemption;

      (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.

Dated: May 20, 2020                                 Respectfully submitted,

                                                    /s/ Mehreen Rasheed
                                                    Mehreen Rasheed
                                                    D.C. Bar No. 144880

                                                    /s/ Daniel A. McGrath
                                                    Daniel A. McGrath
                                                    D.C. Bar No. 1531723

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 848-1320
                                                    mehreen.rasheed@americanoversight.org
                                                    daniel.mcgrath@americanoversight.org

                                                    Counsel for Plaintiff



                                                9
